Case 18-07358        Doc 31     Filed 03/25/19     Entered 03/25/19 16:41:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07358
         Nichol Cassell Reid

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/14/2018.

         2) The plan was confirmed on 05/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/27/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07358              Doc 31          Filed 03/25/19    Entered 03/25/19 16:41:23               Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $851.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                                $851.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $662.48
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $38.26
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $700.74

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for       Unsecured         472.80        472.80         472.80           0.00       0.00
 City of Chicago Department of Revenue     Unsecured         400.00        488.00         488.00           0.00       0.00
 City of Harvey                            Unsecured         200.00           NA             NA            0.00       0.00
 City of Markham                           Unsecured         200.00           NA             NA            0.00       0.00
 Comcast                                   Unsecured         458.00           NA             NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,701.61       1,291.38       1,291.38           0.00       0.00
 Direct Merchants Bank                     Unsecured         400.00           NA             NA            0.00       0.00
 Harvey WAter Dept                         Unsecured         300.00           NA             NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured           1.00      1,424.00       1,424.00           0.00       0.00
 Illinois Tollway                          Unsecured      4,874.50       6,175.80       6,175.80           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         458.00        458.77         458.77           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      3,055.11       3,114.60       3,114.60           0.00       0.00
 MH Enterprises                            Unsecured         850.00           NA             NA            0.00       0.00
 Nicor Gas                                 Unsecured      3,321.42       2,841.89       2,841.89           0.00       0.00
 Portfolio Recovery Associates             Unsecured         680.53        680.53         680.53           0.00       0.00
 Robert J. Semrad                          Unsecured           0.00           NA             NA            0.00       0.00
 Santander Consumer USA                    Unsecured     16,326.00     16,326.10      16,326.10            0.00       0.00
 Speedy Cash                               Unsecured         500.00           NA             NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA          64.98          64.98           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,195.00       1,118.98       1,054.00        133.57      16.69
 US Dept of Education                      Unsecured     58,771.00     62,334.20      62,334.20            0.00       0.00
 Village of Hindsdale                      Unsecured         200.00           NA             NA            0.00       0.00
 Williamson and Brown LLC                  Unsecured         320.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07358        Doc 31      Filed 03/25/19     Entered 03/25/19 16:41:23             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,054.00            $133.57             $16.69
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,054.00            $133.57             $16.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $95,673.05               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $700.74
         Disbursements to Creditors                               $150.26

 TOTAL DISBURSEMENTS :                                                                         $851.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
